SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of the 26th day of April, 2009 (the “Effective Date”), by and among NovaStar
Financial, Inc., a Maryland corporation (“Buyer”), Advent Financial Services,
LLC, a Delaware limited liability company (the “Company”), and Mark A. Ernst
(“Ernst”).  Buyer, Company and Ernst shall each be referred to herein as a
“Party” and collectively as the “Parties”.
 
RECITALS
 
WHEREAS, the Company is a start-up company that provides or will provide
financial services including, without limitation, small-dollar banking services,
refund anticipation loans and related servicing to underserved low- and
moderate-income consumer segments (collectively, the “Business”);
 
WHEREAS, Ernst is the sole member of the Company and, prior to the Closing,
intends to transfer his Membership Interest in the Company to a trust for the
benefit of certain of his immediate family members (the “Ernst Trust”) in
compliance with the conflict of interest requirements of Ernst’s employer, the
Internal Revenue Service;
 
WHEREAS, Ernst and the Company desire that the Company sell to Buyer, and that
Buyer purchase and acquire from the Company, seventy percent (70%) of the fully
diluted outstanding Membership Interests in the Company, on the terms and
subject to the conditions set forth in this Agreement;
 
WHEREAS, contemporaneously with Buyer’s purchase of the Membership Interests as
set forth herein, Bernard M. Wilson, John W. Thompson and Bernard E. Amyot
(collectively, the “Other Members”) will acquire (either individually or through
various trusts) those Membership Interests of the Company as reflected on
Exhibit A hereto;
 
WHEREAS, to give effect to the foregoing, the Parties desire to enter into this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises made in this Agreement
and the representations, warranties and covenants contained in this Agreement,
and intending to be legally bound by this Agreement, the Parties agree as
follows:
 
ARTICLE 1
THE TRANSACTION
 
1.1           Purchase of Purchased Interest.  At the Closing, pursuant to the
terms and conditions of this Agreement, Buyer shall purchase from the Company,
and the Company shall sell and transfer to Buyer, seventy (70) Units, which
shall represent seventy percent (70%) of the Company’s Membership Interests (the
“Purchased Interest”), for the consideration specified below in this Article 1.
 
 
 

--------------------------------------------------------------------------------

 
1.2           Payment of the Purchase Price.  The aggregate purchase price (the
“Purchase Price”) to be paid for the Purchased Interest will be equal to the sum
of the Initial Payment Amount and, if and when earned and subject to Section
7.4(b), the Second Payment Amount, which shall be determined and paid as
follows:
 
(a)           At the Closing, Buyer shall pay to the Company an initial
aggregate purchase price amount of $2,000,000 (the “Initial Payment Amount”) in
accordance with Section 1.3.   Upon payment of the Initial Payment Amount, the
Company shall deliver to Buyer a certificate reflecting the Purchased
Interest.  Immediately following such payment and delivery, the Units and
Membership Interest in the Company of Buyer, Ernst and the Other Members shall
be as set forth on Exhibit A.
 
(b)           If the Company successfully achieves the goals and metrics to be
agreed upon by the Parties prior to Closing (the “Triggering Metrics”) for the
twelve (12) months ending April 30, 2010 (as determined by the Parties within
(30) days thereafter), within thirty (30) days after such determination, Buyer
shall pay the Company an additional aggregate purchase price amount, in cash, of
$2,000,000 (the “Second Payment Amount”), subject to Buyer’s rights under
Section 7.4(b).  Any dispute regarding the Company’s achievement of the
Triggering Metrics shall be resolved in accordance with procedures set forth on
Exhibit B.
 
1.3           Manner of Payment.  The Initial Payment Amount and, if and when
payable, the Second Payment Amount shall be paid by Buyer to the Company, by
wire transfer of immediately available funds to an account specified by the
Company, subject in the case of the Second Payment to Buyer’s rights under
Section 7.4(b).
 
1.4           Use of Proceeds.  The Company will use the proceeds from the sale
of the Purchased Interest for working capital.
 
1.5           The Closing.  The closing of the purchase and sale of the
Purchased Interest (the “Closing”) shall take place at the office of Bryan Cave
LLP, 3500 One Kansas City Place, 1200 Main Street, Kansas City, Missouri 64105
at 10:00 a.m. on April 30, 2009, subject however, to the satisfaction or waiver
of all conditions set forth in Article 5, or such other date as the Parties may
mutually determine, but in no event later than May 31, 2009 (the “Closing
Date”).
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND ERNST
 
The Company and Ernst hereby represent and warrant to Buyer as follows:
 
2.1           Organization, Qualification and Power.  The Company is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware.  The Company is duly qualified to conduct business and is in
good standing under the laws of each jurisdiction in which the nature of the
Company’s Business or the ownership or leasing of its properties requires such
qualification.  The Company has all requisite power and authority to own, lease
and operate its properties and carry on its Business as now conducted and
proposed to be conducted.  The Company is not in default under or in violation
of any provision of its certificate of formation or operating agreement or any
resolution adopted by the member of the Company.
 
 
2

--------------------------------------------------------------------------------

 
2.2           Capitalization.
 
(a)           Ernst is the sole member of the Company.  Upon consummation of the
Closing, the name of each holder of Units in the Company and the number of Units
owned by each such holder shall be as set forth on  Exhibit A.  Upon
consummation of the Closing, the Company will not be subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any of
the Company’s Units, except pursuant to the terms of the Amended Operating
Agreement or Section 4.4 of this Agreement.  Upon consummation of the Closing,
all of the outstanding Units of the Company shall be validly issued, fully paid
and nonassessable.
 
(b)           There are no statutory or, except as set forth in the Amended
Operating Agreement or Section 4.4 of this Agreement, contractual equity
holders’ preemptive rights or rights of refusal with respect to the issuance of
the Purchased Interest hereunder.  The Company has not violated and will not
knowingly violate any applicable federal or state securities laws in connection
with the offer, sale or issuance of any of its Units, and, assuming the truth
and accuracy of Buyer’s representations and warranties set forth in Section 3.5
of this Agreement, there is an exemption available to the Company from the
registration requirements of the Securities Act and any applicable state
securities laws in connection with the offer, sale and issuance of the Purchased
Interest.  There are no agreements between the holders of the Company’s Units
with respect to the voting or transfer of the Company’s Units or with respect to
any other aspect of the Company’s affairs, except for the Amended Operating
Agreement.
 
2.3           Ownership.  As of the Effective Date, all of the issued and
outstanding Units and Membership Interests of the Company that are held of
record by Ernst are owned beneficially by Ernst free and clear of any Taxes or
Liens, other than rights and obligations under the Amended Operating Agreement
and this Agreement.
 
2.4           Subsidiaries.  The Company does not own any equity interest in, or
otherwise have any investment in, any entity, joint venture or association.
 
2.5           Authority and Enforceability.  The Company and Ernst have full
capacity to execute, deliver and perform its or his obligations under this
Agreement.  The execution, delivery and performance of this Agreement by the
Company has been duly authorized by all necessary limited liability company
action.  This Agreement has been duly executed and delivered by the Company and
Ernst and constitutes the valid and legally binding obligation of the Company
and Ernst, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general application
relating to or affecting creditors’ rights and to general equity principles.
 
2.6           Noncontravention.  Except as provided on Schedule 2.6, neither the
Company nor Ernst is required to give any notice to, make any filing with or
obtain any authorization, consent or approval of any Governmental Authority or
Person in order to execute and deliver this Agreement or to perform its or his
obligations hereunder.  Neither the execution and delivery of this Agreement by
the Company or Ernst nor the consummation of the transactions contemplated by
this Agreement will: (a) violate any Law to which the Company or Ernst is
subject; (b) violate any provision of the certificate of formation or operating
agreement or other constituent documents of the Company; or (c) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, give any Person the right to accelerate, terminate, modify or cancel, or
require any notice under, any agreement, license, permit, authorization,
instrument or other arrangement to which the Company or Ernst is a party or by
which the Company or Ernst is bound.
 
 
3

--------------------------------------------------------------------------------

 
2.7           Financial Statements.  The books of account and related records of
the Company correctly, accurately and completely reflect, in all material
respects, all of the assets and Liabilities of the Company on a consolidated
basis, except for such additional assets and Liabilities as are disclosed in
Schedule 2.7.  Attached as Schedule 2.7 are the unaudited balance sheet and
unaudited statement of income of the Company as of and for the fiscal year ended
December 31, 2008 and the unaudited balance sheet and statement of income of the
Company as of and for the periods ended April 26, 2009 and April 25, 2009,
respectively (each a “Financial Statement” and collectively the “Financial
Statements”).  Each Financial Statement: (a) has been prepared based on, and in
accordance with, the books of account and related records of the Company, and
(b) correctly, accurately and completely presents, in all material respects, the
financial condition, financial position, results of operations, assets and
Liabilities of the Company for the periods covered.
 
2.8           Absence of Changes.  Except as disclosed on Schedule 2.8, the
Company has not made any distributions or other payments to Ernst in respect of
his Units and Membership Interests and has not made any other payments to Ernst
or any Affiliate of Ernst other than in the ordinary course of business
consistent with past practice.  Since the Company’s inception, there has been no
event or occurrence which has caused or could reasonably be expected to cause a
Material Adverse Effect.  Since the Company’s inception, except as disclosed in
the Company’s Financial Statements or in Schedule 2.8, there has not been:
 
(a)           any sale, lease, transfer, assignment or other disposition by the
Company of any of its assets or properties other than for fair consideration in
the ordinary course of business consistent with past practice, or any
disposition or loss of use by the Company of any Intellectual Property;
 
(b)           any agreement, lease, license or other arrangement (or series of
related agreements, leases, licenses or other arrangements) entered into by the
Company other than in the ordinary course of business consistent with past
practice;
 
(c)           any acceleration, termination, modification or cancellation by any
Person (including the Company) of any agreement, lease, license or other
arrangement to which the Company is a party;
 
(d)           any note, bond or other debt security issued or any indebtedness
for borrowed money or capitalized lease obligation created, incurred, assumed or
guaranteed by the Company;
 
 
4

--------------------------------------------------------------------------------

 
(e)           any cancellation, compromise, waiver or release of any right or
claim by the Company;
 
(f)            any payment of bonus compensation to any of the members, officers
or employees of the Company;
 
(g)           any change by the Company in its accounting methods, principles or
practices;
 
(h)           any tax election by the Company outside the ordinary course of
business or inconsistent with past practice; or
 
(i)            any occurrence, event, incident, action, and failure to take
action or transaction involving the Company that has had or is reasonably likely
to have a Material Adverse Effect.
 
2.9           Undisclosed Liabilities. Except as set forth on Schedule 2.9, the
Company does not have any material Liability, except for: (a) Liabilities set
forth in the April 26, 2009 balance sheet included in the Financial Statements;
and (b) Liabilities incurred since April 25, 2009 in the ordinary course of
business consistent in nature with those reflected in the Financial Statements.
 
2.10         Claims.  There are no actions, suits, proceedings, hearings,
investigations, charges, complaints, claims or demands of any kind pending or,
to the Knowledge of the Company, threatened against or affecting the Company
and, to the Knowledge of the Company, there is no reasonable basis for any of
the foregoing.  There are no actions, suits, proceedings, hearings,
investigations, charges, complaints, claims or demands of any kind pending or,
to the Knowledge of the Company, threatened against or affecting the Company
that would be reasonably likely to affect the Company or any aspect of the
Business, and, to the Knowledge of the Company, there is no reasonable basis for
any of the foregoing.
 
2.11         Legal Compliance.  Except as disclosed on Schedule 2.11, in all
material respects: (a) the Company has complied and is currently in compliance
with each applicable Law; and (b) the Company has obtained all franchises,
approvals, permits, licenses, orders, registrations, certificates, variances or
similar rights required to conduct the Business or maintain its assets, and such
franchises, approvals, permits, licenses, orders, registrations, certificates,
variances or similar rights are current and have not been revoked, suspended,
canceled or terminated, nor has notice been given of any threatened revocation,
suspension, cancellation, termination or non-renewal.
 
2.12         Title to Assets.  The Company has good and marketable title to the
assets identified in the Financial Statements (except those sold to third
parties in the ordinary course of business) free and clear of all Liens.  The
Company has a valid leasehold interest in, or license or other contractual right
to use, all other assets used by the Company in the conduct of the Business.
 
2.13         Real Property.  The Company does not currently own, and has never
owned, any real property.  Schedule 2.13 lists each lease of real property to
which the Company is a party or by which it is bound.  Correct and complete
copies of such leases, as amended to date, have been provided to Buyer.  Each
such lease is valid, binding, enforceable and in full force and effect, and
neither the Company nor, to the Knowledge of the Company, any other party, is in
default of any material obligation under any such lease.
 
 
5

--------------------------------------------------------------------------------

 
2.14         Intellectual Property.  The Company owns all right, title and
interest in and to (free and clear of all Liens), or has the right to use
pursuant to a valid and enforceable license, sublicense, agreement or
permission, all Intellectual Property used in or necessary to the operation of
the Business.  Schedule 2.14 contains a complete and accurate list of all
Intellectual Property owned or licensed by the Company, other than off-the-shelf
software licenses.  The Company has not interfered with, infringed upon,
misappropriated, or otherwise violated any Intellectual Property rights of any
other Person known to the Company, Ernst or the Other Members, and the Company
has never received any charge, complaint, claim, demand or notice alleging any
such interference, infringement, misappropriation or violation.  To the
Knowledge of the Company, no other Person has interfered with, infringed upon,
misappropriated or otherwise conflicted with any Intellectual Property rights of
the Company.
 
2.15         Contracts.
 
(a)           The Company is not a party to or bound by any agreement that
purports to restrict the freedom of the Company or Ernst to engage in any line
of business or to compete with any person.
 
(b)           The Company has delivered to Buyer a correct and complete copy of
each written Material Contract, as amended to date, and a written summary
setting forth the terms and conditions of each oral Material Contract.  With
respect to each Material Contract: (i) the Material Contract is legal, valid,
binding and enforceable by the Company and in full force and effect; (ii) to the
Knowledge of the Company, no party is in breach or default, and no event has
occurred which with notice or lapse of time would constitute a breach or
default, or permit termination, modification or acceleration, under the Material
Contract; and (iii) to the Knowledge of the Company, no Person has repudiated
any provision of the Material Contract. As used herein, the term “Material
Contract” means:
 
(i)            any agreement (or group of related agreements) for the purchase,
sale, lease or license of goods or services that is reasonably likely to involve
payments to or by the Company in excess of $5,000.00;
 
(ii)            any agreement concerning a partnership, joint venture or other
business arrangement with any Person;
 
(iii)           any agreement (or group of related agreements) under which (A)
any indebtedness for borrowed money or capitalized lease obligation has been
created, incurred, assumed or guaranteed, or (B) any Lien has been granted or
imposed on any assets or properties of the Company;
 
(iv)           any license, sublicense, agreement or permission pursuant to
which an item of Intellectual Property is used;
 
 
6

--------------------------------------------------------------------------------

 
(v)           any agreement under which a default (whether by the Company or any
third party) would reasonably be expected to have a Material Adverse Effect; or
 
(vi)           any agreement for the provision of goods or services by the
Company outside the ordinary course of business.
 
2.16         Employment and Consulting Matters.
 
(a)           The Company does not currently have, and has never had, any
employees.  Set forth on Schedule 2.16(a) is a complete and accurate list of the
following information for each consultant of the Company: name, job title, date
of engagement, current compensation paid or payable and any change in
compensation during the last 12 months.
 
(b)           Except as disclosed on Schedule 2.16(a), the Company is not a
party to or bound by any agreement with any person relating to employment or
consulting services, including but not limited to any agreement specifying a
length of employment or consulting services, base or bonus compensation,
severance benefits, or other employment or consulting terms.
 
(c)           The execution, delivery and performance of this Agreement will not
trigger any severance, bonus or other payment obligations to any consultant of
the Company under any contract or otherwise.
 
(d)           Except as disclosed on Schedule 2.16(d), the Company has complied
with all Laws relating to employment.
 
2.17         Employee Benefits.
 
(a)           The Company does not currently have, and has never had, a
retirement, pension, profit sharing, deferred compensation, stock purchase,
stock option, incentive, bonus, severance, retirement, health, welfare, fringe
benefit, or other plan, contract, commitment or arrangement for the benefit of
the current or former directors, officers or consultants of the Company, or any
of their respective dependents, survivors or beneficiaries, that is sponsored,
maintained or contributed to by the Company, or with respect to which the
Company could incur Liability under ERISA or the Code.
 
2.18         Insurance.
 
(a)           The Company has delivered to Buyer accurate and complete copies of
all policies of insurance, including insurance providing benefits for employees
(and correspondence relating to coverage thereunder), providing coverage to the
Company.  All policies of insurance that provide coverage to the Company: (i)
are valid, outstanding and enforceable, and no party thereto is in default,
breach or violation of any obligations or conditions thereunder; (ii) are issued
by an insurer that is financially sound; and (iii) taken together, provide
insurance coverage in scope and amount customary and reasonable for the
Business.
 
(b)           The Company has not received (i) any refusal of coverage or any
notice that a defense will be afforded with reservation of rights, or (ii) any
notice of cancellation or non-renewal any other indication that any policy of
insurance is no longer in full force or effect or that the issuer of any policy
of insurance is not willing or able to perform its obligations thereunder.
 
 
7

--------------------------------------------------------------------------------

 
2.19          Taxes.
 
(a)           Except as set forth on Schedule 2.19, the Company has: (i) timely
and duly filed all Tax returns that the Company is required to file (the “Tax
Returns”), each of which was accurate and complete in all material respects;
(ii) timely paid all Taxes that have become due and payable, except such as are
being contested in good faith by appropriate proceedings (to the extent that any
such proceedings are required) and with respect to which the Company is
maintaining reserves or accruals in its Financial Statements in an amount equal
to the Taxes being contested; (iii) withheld or collected all Taxes that the
Company was required to withhold or collect, and to the extent required, paid
such Taxes to the proper Governmental Authority; and (iv) maintained accruals
and reserves in its Financial Statements which are in all respects adequate to
cover all Liabilities of the Company for Taxes.
 
(b)           To the Knowledge of the Company, no claim has been made by any
Governmental Authority in a jurisdiction where the Company does not file Tax
Returns that the Company is or may be subject to taxation in that jurisdiction.
 
(c)           No extension of time has been requested or granted with respect to
the filing of any Tax Returns.  No Tax Return has ever been audited by any
Governmental Authority and there are no pending or, to the Knowledge of the
Company, threatened, actions, suits, proceedings, disputes, investigations,
audits, charges, claims or demands of any kind relating to Taxes or any Tax
Returns of the Company.  The Company has not granted or been requested to grant
any waiver of any statute of limitations with respect to, or any extension of a
period for the assessment of, any Tax.
 
(d)           There is no tax sharing agreement, tax allocation agreement, tax
indemnity obligation or similar written or unwritten agreement, arrangement,
understanding or practice with respect to Taxes to which the Company is a party
of by which it is bound.
 
2.20          Related Party Transactions.  Except as set forth on Schedule 2.20,
neither Ernst nor any employee, director, officer, or other representative of
the Company, nor any family member of any of the foregoing, nor any entity in
which any of the foregoing has a financial interest (other than passive
investments in publicly traded securities): (a) is a party to any agreement or
other form of transaction or arrangement with the Company (other than the
Company’s operating agreement, and other than consulting arrangements that are
otherwise disclosed under this Agreement), including, but not limited to, any
loan or any lease or license of any property or assets; (b) has an interest in
any property or assets used by or in connection with any aspect of the Business;
or (c) is engaged in competition with the Company with respect to any of the
products or services of the Company in any market.
 
2.21          Brokers.  No finder, broker, agent, or other intermediary acting
on behalf of the Company or Ernst is entitled to a commission, fee, or other
compensation in connection with the negotiation or consummation of this
Agreement or any of the transactions contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
2.22          Restrictions on Ernst.  Neither the Company’s current or proposed
operation of the Business nor Ernst’s involvement in the same (if any, after
Closing) violates any contract to which Ernst is a party including, without
limitation, that certain Separation and Release Agreement dated December 28,
2007 by and between HRB Management, Inc. and Ernst, as the same may be amended,
and as of the Effective Date the Company does not provide, and the Business does
not consist of, tax preparation, accounting or small business services.
 
2.23          IRS Divestiture.  Ernst’s transfer of his Membership Interest to
the Ernst Trust complies with all requirements imposed upon him by his current
employer, the Internal Revenue Service, including, without limitation, the
Government Ethics Programs contained in Part 39 of the Internal Revenue Manual.
 
2.24          Full Disclosure.  No representation, warranty, covenant or
agreement made by the Company or Ernst in this Agreement or in the exhibits or
schedules hereto contains any false or misleading statement of a material fact,
or omits any material fact required to be stated therein or necessary in order
to make the statements therein not false or misleading.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to the Company:
 
3.1            Organization and Good Standing.  Buyer is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Maryland.
 
3.2            Authority and Enforceability.  Buyer has full power and authority
to execute, deliver and perform this Agreement, and the execution, delivery and
performance of this Agreement by Buyer has been duly authorized by all necessary
corporate action.  This Agreement has been duly executed and delivered by Buyer
and constitutes the valid and legally binding obligation of Buyer, enforceable
in accordance with its terms.  Buyer is not required to give any notice to, make
any filing with or obtain any authorization, consent or approval of any
Governmental Authority or Person in order for the parties to consummate the
transactions contemplated by this Agreement.
 
3.3            Noncontravention.  Neither the execution or delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement, will: (a) violate any Law to which Buyer is subject; (b) violate any
provision of the certificate of incorporation or bylaws of Buyer or any
resolution adopted by the board of directors or shareholders of Buyer; or (c)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, give any Person the right to accelerate, terminate, modify or
cancel, or require any notice under, any material agreement, license, permit,
authorization, instrument or other arrangement to which Buyer is a party or by
which Buyer is bound or to which its assets are subject (or result in the
imposition of any Lien upon any of its assets).
 
 
9

--------------------------------------------------------------------------------

 
3.4            Brokers.  No finder, broker, agent, or other intermediary acting
on behalf of Buyer is entitled to a commission, fee, or other compensation in
connection with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.
 
3.5            Investment; Securities Laws.
 
(a)           Buyer represents that Buyer is acquiring the Purchased Interest
for its own account, not as nominee or agent for any other Person and not with a
view to the resale or distribution of any part thereof within the meaning of the
Securities Act or any applicable blue sky or state securities law, and Buyer has
no present intention of selling or granting any participation in or otherwise
distributing all or a portion of the same, except as expressly provided in the
Amended Operating Agreement.
 
(b)           Buyer represents that it understands that the Purchased Interest
has not been and will not be registered under the Securities Act or under any
applicable blue sky or state securities laws, and that the Purchased Interest
must be held indefinitely unless the Purchased Interest is subsequently
registered under the Securities Act and all applicable blue sky or state
securities laws or an exemption from such registration is available.
 
ARTICLE 4
ADDITIONAL AGREEMENTS
 
4.1           Pre-Closing Covenants.  The Parties agree as follows with respect
to the period between the Effective Date and the Closing:
 
(a)            Each of the Parties will use its best efforts to take all action
and to do all things necessary, proper, or advisable in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Article 5
below).
 
(b)           The Company will give any notices to third parties, and the
Company will use its commercially reasonable efforts to obtain any third party
consents, that Buyer may request.  The Company will give any notices to, make
any filings with, and use its best efforts to obtain any authorizations,
consents, and approvals of any Governmental Authority in connection with the
matters referred to in Section 2.6 above.
 
(c)            Except for the transactions contemplated by this Agreement, the
Company will not engage in any practice, take any action, or enter into any
transaction outside the ordinary course of business as it relates to the
Business.  Without limiting the generality of the foregoing, the Company will
not (i) declare, set aside, or pay any dividend or make any distribution with
respect to its equity securities or redeem, purchase, or otherwise acquire any
of its equity securities, or (ii) otherwise engage in any practice, take any
action, or enter into any transaction of the sort described in Section 2.8
above.
 
(d)           The Company will keep the Business and its properties
substantially intact, including its present operations, physical facilities,
working conditions, and relationships with lessors, licensors, suppliers,
customers, and employees.
 
 
10

--------------------------------------------------------------------------------

 
(e)           The Company will permit representatives of Buyer to have full
access at all reasonable times, and in a manner so as not to interfere with the
normal business operations of the Company, to all premises, properties,
personnel, books, records (including Tax records), contracts, and documents of
or pertaining to the Company and the Business.
 
(f)            During all periods prior to the Closing, the Company or Ernst
shall promptly notify Buyer with respect to any matter, event or circumstance
(i) arising on or before the Effective Date which was known by the Company or
Ernst and that would otherwise constitute a breach, violation or inaccuracy of
any representation or warranty of the Company or Ernst set forth herein, (ii)
arising on or before the Effective Date which was not known by the Company or
Ernst and that would otherwise constitute a breach, violation or inaccuracy of
any representation or warranty of the Company and Ernst set forth herein, (iii)
arising after the Effective Date that, if existing at, or occurring on the
Effective Date, the Closing Date or any date in between the Effective Date and
the Closing Date, would constitute a breach, violation or inaccuracy of any
representation or warranty of the Company and Ernst set forth herein, or (iv)
relating to a breach or violation of any covenant, agreement or obligation of
the Company set forth herein.  No notification of a matter, event or
circumstance set forth in clause (i) or (iv) shall be deemed to cure any breach,
violation or inaccuracy of any representation or warranty or a breach or
violation of any covenant, agreement or obligation, nor limit or alter any of
the representations, warranties, covenants, agreements or obligations of the
Company or Ernst set forth in this Agreement nor any rights or remedies Buyer
may have with respect thereto for purposes of Section 7.1(a) of this
Agreement.  Upon notification of a matter, event or circumstance specified in
clause (ii) or (iii) above, the Company and Ernst may update and supplement the
Schedules with respect to such matter, event or circumstance by written notice
to Buyer.  If requested by Buyer, the Company and Ernst shall discuss with Buyer
any such update or supplement to the Schedules made by the Company if, absent
such change, such matter, event or circumstance would result in a condition
precedent set forth in Sections 5.1(a) or 5.1(e) hereof to remain unsatisfied (a
“Material Disclosure Schedule Change”).  If the Parties cannot resolve any
differences regarding a Material Disclosure Schedule Change, then Buyer shall
either (x) close the transactions contemplated hereby (in which case the
representations and warranties contained herein shall be deemed to have been
updated by the Company’s or Ernst’s disclosure of such matters, events and
circumstances but only to the extent resulting from matters, events or
circumstances arising under (ii) or (iii) above) or (y) terminate this Agreement
without liability to Buyer, said election to be exercised no later than twenty
(20) days following the date on which Buyer receives notice of such Material
Disclosure Schedule Change.
 
(g)           The Company and Ernst will not, directly or indirectly, (i)
solicit, initiate, or encourage the submission of any proposal or offer from any
Person relating to the acquisition of any Membership Interests or Units, or any
portion of the assets, of the Company or (ii) participate in any discussions or
negotiations regarding, or facilitate in any other manner any effort or attempt
by any Person to do or seek any of the foregoing.
 
 
11

--------------------------------------------------------------------------------

 
4.2           Intellectual Property Transfers.  As of the Closing, Ernst shall
irrevocably sell, grant, convey, assign and deliver unto the Company, its
successors and assigns, all of his right, title and interest (if any),
throughout the world, in and to the Inventions, all prior and derivative works
relating to the Inventions, all actions and causes of action relating to the
Inventions, and all profits, damages, penalties and other recoveries related to
any of the foregoing.  As used herein, the term “Inventions” means any and all
inventions, technological innovations, modifications, discoveries, designs,
developments, improvements, processes, programs, formulas, data, techniques,
methods, know-how, ideas, creations, secrets and any other intellectual property
rights whatsoever including any and all interests (whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection) and improvements to all such properties that Ernst (either alone or
with others) possessed and/or has made, conceived, discovered, created,
developed, invented, produced, or reduced to practice or possession that (i) in
case of any of the foregoing, relate to or are used or to be used in connection
with the Business or any of the products or services being developed, provided
or sold (or to be developed, provided or sold) by the Company and (ii) was made,
conceived, discovered, created, developed, invented, produced, or reduced to
practice or possession  after December 31, 2007, in the case of inventions by
Ernst, and after January 31, 2008, in the case of any co-inventors who are also
Other Members.  Ernst covenants that, when requested following the Closing, he
will, without charge to the Company, its successors and assigns, but without
out-of-pocket expense to him, execute all documents and take all such further
actions as may be reasonably necessary, desirable or convenient to enable the
Company and its successors and assigns to obtain, maintain and enforce, in any
and all countries, its intellectual property rights and interests in the matters
herein assigned to the Company.
 
4.3           Further Assurances.  In case at any time after the date hereof any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties shall take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party reasonably may request, all at the sole cost and expense of the requesting
Party (unless the requesting Party is entitled to indemnification therefor under
Article 5).
 
4.4           Redemption Option.  If Buyer breaches Section 1.2(b) by failing to
pay the Second Payment Amount when owed, the Company shall have the option to
redeem for $1.00 that number of Units held by Buyer such that following the
redemption, Buyer’s Membership Interest in the Company shall equal thirty-five
percent (35%) (the “Redemption Option”).  The Redemption Option may be exercised
by delivery of notice to Buyer in accordance with this
Agreement.  Notwithstanding anything to the contrary contained in this Agreement
(including without limitation the provisions in Article 7), the Redemption
Option shall be the Company’s and Ernst’s sole and exclusive remedy for a breach
of Section 1.2(b) by Buyer, and Buyer shall under no circumstances be liable to
the Company or Ernst for any indirect, special, consequential or incidental
damages or any lost profits or income related to a breach of Section 1.2(b).
 
4.5           Additional Agreements.  Simultaneously with the execution of this
Agreement, Company and Ernst shall deliver to Buyer a fully executed
confidentiality, noncompetition and nonsolicitation agreement between Ernst and
the Company (the “Noncompete Agreement”) and that certain membership interest
pledge agreement (the “Pledge Agreement”) executed by Ernst in favor of Buyer.
 
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 5
CONDITIONS TO OBLIGATION TO CLOSE
 
5.1           Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
 
(a)           the representations and warranties set forth in Article 2 above
shall be true and correct in all material respects at and as of the Closing
Date;
 
(b)           the Company and Ernst shall have performed and complied with all
of its or his covenants hereunder through the Closing;
 
(c)           the Company shall have procured all of the third party consents
required to consummate the transactions contemplated in this Agreement;
 
(d)           no action, suit, or proceeding shall be pending or threatened
before any court or quasi judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
prevent consummation of any of the transactions contemplated by this Agreement,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation or (iii) affect adversely the right of Buyer to
own the Purchased Interest;
 
(e)           since the Effective Date there shall have been no Material Adverse
Effect on the Company;
 
(f)           the Company and Ernst shall have delivered or caused to be
delivered to Buyer (or tendered subject only to Closing) the following
documents:
 
(i)            a certificate representing the Purchased Interest;
 
(ii)           an Officer’s Certificate of the Company, dated as of the Closing
Date, stating that (A) the conditions specified in Section 5.1(a)-(e) are
satisfied in all respects and (B) the Noncompete Agreement and Pledge Agreement
are in full force and effect and have not been altered, modified, amended,
terminated or repudiated by any party thereto;
 
(iii)           a Secretary’s Certificate from the Company certifying the names
and signatures of the officers of the Company authorized to sign each of the
Investment Documents to which the Company is a party;
 
(iv)          certified copies of the resolutions duly adopted by the sole
member of the Company authorizing the execution, deliver and performance of each
of the Investment Documents to which it is a party, the issuance and sale of the
Purchased Interest and the consummation of all other transactions contemplated
by the Investment Documents;
 
(v)           certified copies of the Company’s certificate of organization;
 
(vi)           certificates of good standing, dated not more than ten (10) days
prior to the Closing Date, of the Company issued by its jurisdiction of
organization and from each jurisdiction in which the Company is qualified to do
business;
 
 
13

--------------------------------------------------------------------------------

 
(vii)          a certificate from the trustee(s) of the Ernst Trust that its
Units and Membership Interest are free and clear of all Liens;
 
(viii)        copies of all third party and governmental consents, approvals and
filings required in connection with the consummation of the transactions under
the Investment Documents (including all blue sky law filings and waivers of all
preemptive rights, rights of first refusal and all other similar rights);
 
(ix)           fully executed employment agreements between the Company and each
of the Other Members (the “Employment Agreements”) on terms satisfactory to
Buyer;
 
(x)           an executed opinion of Company’s counsel dated the Closing Date
satisfactory to Buyer and its counsel;
 
(xi)           a certificate reflecting the Ernst Trust’s ownership of its Units
and Membership Interest in order to perfect the security interest granted by
Section 7.2 and the Pledge Agreement, together with an assignment separate from
the certificate executed in blank by the Ernst Trust;
 
(xii)           an invoice dated as of the Closing Date from Sonnenschein Nath &
Rosenthal LLP reflecting all fees and expenses charged to the Company and/or
Ernst in connection with the negotiation and documentation of the transactions
contemplated by this Agreement;
 
(xiii)         evidence satisfactory to Buyer that the Other Members have waived
their rights to any consulting payments from the Company for April 2009; and
 
(xiv)         such other documents related to the transactions contemplated by
the Investment Documents as Buyer and its counsel may reasonably request;
 
(g)           neither the consummation nor the performance of any of the
transactions contemplated herein will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with or result in a violation
of or cause Buyer or any Affiliate of Buyer to suffer any Adverse Consequences
under any applicable Law;
 
(h)           Buyer shall be satisfied in its sole discretion with the result of
its due diligence review of the Company, its Business, operations, prospects and
assets;
 
 
14

--------------------------------------------------------------------------------

 
(i)            Buyer’s board of directors shall have authorized the execution,
delivery and performance of each of the Investment Documents to which Buyer is a
party and the consummation of all other transactions contemplated by the
Investment Documents; and
 
(j)            all actions to be taken by the Company in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to Buyer in its
sole discretion, and in full force and effect.
 
Buyer may waive any condition specified in this Section 5.1 if it executes a
writing so stating at or prior to the Closing.
 
5.2           Conditions to Obligation of the Company.  The obligation of the
Company and Ernst to consummate the transactions to be performed by them in
connection with the Closing is subject to satisfaction of the following
conditions:
 
(a)           the representations and warranties set forth in Article 3 above
shall be true and correct in all material respects at and as of the Closing
Date;
 
(b)           Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(c)           no action, suit, or proceeding shall be pending or threatened
before any court or quasi judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (1)
prevent consummation of any of the transactions contemplated by this Agreement
or (2) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);
 
(d)           Buyer shall have delivered or caused to be delivered to the
Company (or tendered subject only to Closing) the following documents:
 
(i)           the Initial Payment Amount; and
 
(ii)           an Officer’s Certificate of Buyer, dated as of the Closing Date,
stating that the conditions specified in Section 5.2(a)-(c) are satisfied in all
respects;
 
(e)           all actions to be taken by Buyer in connection with consummation
of the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
satisfactory in form and substance to the Company and Ernst in its or his sole
discretion, and in full force and effect.
 
The Company and Ernst may waive any condition specified in this Section 5.2 if
it or he executes a writing so stating at or prior to the Closing.
 
 
15

--------------------------------------------------------------------------------

 
5.3           Conditions to the Parties’ Obligation to Close.  The obligation of
the Company and Ernst, on the one hand, and Buyer, on the other hand, to
consummate the transactions to be performed by each of them in connection with
the Closing is subject to satisfaction of the following conditions:
 
(a)            Buyer, the Company, the Ernst Trust and the Other Members shall
have executed the amended and restated operating agreement of the Company (the
“Amended Operating Agreement”) on terms satisfactory to each of them in their
sole discretion;
 
(b)           Buyer, Ernst and the Ernst Trust shall have executed an
acknowledgement and consent (the “Acknowledgement and Consent”) in connection
with the Pledge Agreement on terms satisfactory to each of them in their sole
discretion;
 
(c)           Buyer and the Company shall have executed an administrative
services agreement (the “Administrative Services Agreement”) on terms
satisfactory to each of them in their sole discretion; and
 
(d)           Buyer and the Company shall have executed a letter agreement
regarding the issuance of certain patents (the “Patent Letter Agreement”) on
terms satisfactory to each of them in their sole discretion.
 
(e)           The Parties shall have agreed upon the Triggering Metrics.
 
ARTICLE 6
TERMINATION
 
6.1           Termination of Agreement.  The Parties may terminate this
Agreement as provided below:
 
(a)           Buyer, the Company and Ernst may terminate this Agreement by
mutual written consent at any time prior to the Closing;
 
(b)           Buyer may terminate this Agreement by giving written notice to the
Company and Ernst at any time prior to the Closing (i) in the event the Company
or Ernst has breached any representation, warranty, or covenant contained in
this Agreement in any material respect, Buyer has notified the Company of the
breach, and the breach has continued without cure for a period of 30 days after
the notice of breach or (ii) if the Closing shall not have occurred on or before
May 31, 2009, by reason of the failure of any condition precedent under Section
5.1 hereof (unless the failure results primarily from Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and
 
(c)           the Company may terminate this Agreement by giving written notice
to Buyer at any time prior to the Closing (i) in the event Buyer has breached
any representation, warranty, or covenant contained in this Agreement in any
material respect, the Company has notified Buyer of the breach, and the breach
has continued without cure for a period of 30 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before May 31, 2009, by reason
of the failure of any condition precedent under Section 5.2 hereof (unless the
failure results primarily from the Company itself or Ernst breaching any
representation, warranty, or covenant contained in this Agreement).
 
 
16

--------------------------------------------------------------------------------

 
6.2           Effect of Termination.  If any Party terminates this Agreement
pursuant to Section 6.1 above, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party to any other Party
(except for any liability of any Party then in breach), and each Party shall be
responsible for its or his costs, fees and expenses in connection with this
Agreement.
 
ARTICLE 7
INDEMNIFICATION
 
7.1           Indemnification Obligations.
 
(a)           The Company and Ernst shall jointly and severally indemnify Buyer
and hold Buyer harmless from and against any and all Adverse Consequences
arising out of or resulting from any misrepresentation or breach of any
representation, warranty, covenant or agreement made by the Company or Ernst in
this Agreement or in any statement, certificate, instrument or other document or
item furnished or delivered or to be furnished or delivered by the Company or
Ernst to Buyer in connection with the transactions contemplated by this
Agreement.  Notwithstanding the foregoing: (i) Buyer shall not be entitled to
indemnification under this Section (other than with respect to a breach of any
covenant or agreement contained herein) unless the aggregate monetary amount of
all Adverse Consequences for which Buyer would, in the absence of this sentence,
be entitled to receive indemnification under this Section exceeds an amount
equal to $10,000 (the “Threshold”), and then Buyer shall be entitled to
indemnification for only such amounts that, in the aggregate, exceed the
Threshold; and (ii) the aggregate indemnification obligations of the Company and
Ernst collectively under this Article 7 (other than with respect to a breach of
any covenant or agreement contained herein) shall not exceed $1,000,000.
 
(b)           Except as otherwise provided in Section 4.4, Buyer shall indemnify
the Company and hold the Company harmless from and against any and all Adverse
Consequences arising out of or resulting from any misrepresentation or breach of
any representation, warranty, covenant or agreement made by Buyer in this
Agreement or in any statement, certificate, instrument or other document or item
furnished or delivered or to be furnished or delivered by Buyer to the Company
or Ernst in connection with the transactions contemplated by this
Agreement.  Notwithstanding the foregoing: (i) the Company shall not be entitled
to indemnification under this Section (other than with respect to a breach of
any covenant or agreement contained herein) unless the aggregate monetary amount
of all Adverse Consequences for which the Company would, in the absence of this
sentence, be entitled to receive indemnification under this Section exceeds the
Threshold, and then the Company shall be entitled to indemnification for only
such amounts that, in the aggregate, exceed the Threshold; and (ii) the
aggregate indemnification obligations of Buyer under this Article 7 (other than
with respect to a breach of any covenant or agreement contained herein) shall
not exceed $1,000,000.
 
 
17

--------------------------------------------------------------------------------

 
7.2           Security Interest.  Ernst hereby pledges and grants to Buyer a
first priority perfected security interest in the Units and Membership Interests
owned by Ernst and all distributions thereon and proceeds thereof, to secure the
obligations of Ernst hereunder.  Ernst agrees to deliver possession of any
certificates reflecting ownership of the Units and Membership Interests to Buyer
at Closing.  Without limiting any other rights, in the event that Ernst fails to
pay to Buyer, when due, the amount of any Claim hereunder that Ernst is
obligated to pay to Buyer, the Company hereby agrees to pay to Buyer any and all
distributions that otherwise would be made with respect to such Units and
Membership Interests to Ernst, and to otherwise comply with written instructions
of Buyer without further consent of any Person, until such liability to Buyer is
satisfied in full.  Ernst and the Company shall take such actions and deliver
such further instruments and documents as Buyer may from time to time request to
perfect and otherwise give effect to the security interest granted hereby.
 
7.3           Indemnification Procedures.
 
(a)           All representations and warranties contained in this Agreement or
any statement, certificate, instrument or other document or item delivered or to
be delivered pursuant to this Agreement or in connection with the transactions
contemplated by this Agreement shall survive the consummation of the
transactions contemplated by this Agreement.
 
(b)           A Party seeking indemnification pursuant to this Article 7 (an
“Indemnified Party”) shall give notice to the Party from whom such
indemnification is sought (the “Indemnifying Party”) of any claim for which it
is seeking indemnity under this Article 7 (a “Claim”), but failure to give such
notice shall not relieve the Indemnifying Party of any Liability hereunder
(except to the extent that the Indemnifying Party has suffered actual prejudice
thereby).
 
(c)           An Indemnifying Party will have the right to defend the
Indemnified Party against any third party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (i) the Indemnifying
Party notifies the Indemnified Party, in writing, that the Indemnifying Party
will defend the Indemnified Party against the Claim, (ii) the Claim involves
only monetary damages and does not seek an injunction or other equitable relief,
(iii) the Indemnifying Party confirms in writing that such Claim is subject to
indemnification by the Indemnifying Party hereunder, and provides to the
Indemnified Party reasonable assurances that the Indemnifying Party has the
financial ability to satisfy the Claim, and (iv) the Indemnifying Party conducts
the defense of the Claim in a diligent manner.
 
(d)           So long as the Indemnifying Party is conducting the defense of the
Claim in accordance with Section 7.3(c): (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Claim; (ii) the Indemnified Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Claim without the
prior written consent of the Indemnifying Party (which consent shall not be
withheld or delayed unreasonably); and (iii) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Claim without the prior written consent of the Indemnified Party (which
consent shall not be withheld or delayed unreasonably).
 
 
18

--------------------------------------------------------------------------------

 
(e)            In the event any of the conditions set forth in Section 7.3(c) is
or becomes unsatisfied: (i) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to the Claim (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party); (ii) the Indemnifying Party will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Claim (including reasonable attorneys’ fees and expenses);
and (iii) the Indemnifying Party will remain responsible for any Adverse
Consequences the Indemnified Party may suffer resulting from or arising out of
the Claim.
 
(f)            For purposes of this Article 7, including the determination of
Claims by any Indemnified Party, any and all references to a “Material Adverse
Effect” or “material” limitations or limitations as to “Knowledge”, while being
taken into account for purposes of determining whether a Claim for Adverse
Consequences exists, shall be disregarded for purposes of calculating the amount
of said Claim.  For purposes of calculating the monetary amount of Adverse
Consequences for which any Claim may be made, a credit will be given to the
extent of any insurance recovery, recovery from any other party alleged to be
responsible therefor, or Tax benefit received by the Indemnified Party, in
respect of such Adverse Consequences.  Each Indemnified Party shall use its best
efforts to collect any amounts available under such insurance coverage and from
such other party alleged to have responsibility and to realize any Tax benefit
with respect to any Adverse Consequences.  If the amount to be netted hereunder
from any payment required under Sections 7.1(a) or 7.1(b) is received after
payment by the Indemnifying Party of any amount otherwise required to be paid to
an Indemnified Party pursuant to this Article 7, the Indemnified Party shall
repay to the Indemnifying Party, promptly after receipt, any amount that the
Indemnifying Party would not have had to pay pursuant to this Article 7 had such
determination been made at the time of such payment.
 
(g)           Each Indemnified Party shall be obligated to use its commercially
reasonable efforts to mitigate the monetary amount of any Adverse Consequences
for which it is entitled to seek indemnification hereunder, and an indemnifying
party shall not be required to make any payment to an Indemnified Party in
respect of such Adverse Consequences to the extent that such payment would have
been avoided had such Indemnified Party not failed to comply with the foregoing
obligation.
 
(h)           The indemnities provided for in Sections 7.1(a) and 7.1(b) hereof
shall be the exclusive remedies of the parties to this Agreement and their
respective officers, directors, employees, Affiliates, agents, consultants,
representatives, successors and assigns for any breach of or inaccuracy in any
representation or warranty or any breach, non-fulfillment or default in the
performance of any of the covenants or agreements contained in this Agreement,
and the parties shall not be entitled to a rescission of this Agreement or to
any further indemnification rights or claims of any nature whatsoever in respect
thereof, all of which the parties hereto hereby waive; provided, however, that
the limitations of this Section shall not apply in the case of fraud or to any
breach, non-fulfillment or default in the performance of any of the covenants or
agreements contained in Article 4 of this Agreement; provided, further, that
nothing herein shall limit the rights of any party to seek specific performance
or injunctive or other non-monetary equitable relief.
 
 
19

--------------------------------------------------------------------------------

 
(i)            Any liability for indemnification under this Article 7 shall be
determined without duplication of recovery by reason of the state of facts
giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement.
 
(j)            Upon making any indemnification payment pursuant to this Article
7, the Indemnifying Party will, to the extent of such payment, be subrogated to
all rights of the Indemnified Party against any unaffiliated third party in
respect of the Adverse Consequences to which the payment relates; provided,
however, that until the Indemnified Party recovers full payment of its Adverse
Consequences, any and all claims of the Indemnifying Party against any such
unaffiliated third party on account of said payment are hereby made expressly
subordinated and subjected in right of payment to the Indemnified Party’s rights
against such third party. Without limiting the generality of any other provision
hereof, each such Indemnified Party and Indemnifying Party will duly execute
upon request all instruments reasonably necessary to evidence and perfect the
above-described subrogation and subordination rights.
 
(k)           Notwithstanding anything herein to the contrary, the
representations and warranties under this Agreement shall survive until the date
that is eighteen (18) months following the date of this Agreement, and no action
or claim for Adverse Consequences resulting from any misrepresentation or breach
of warranty shall be brought or made thereafter; provided, however, that (i) any
of the representations and warranties contained in Sections 2.2, 2.3, 2.5, 2.22,
2.23, 3.1, 3.2 and 3.4 shall survive indefinitely and the representations and
warranties contained in Section 2.19 shall survive for the applicable statute of
limitations; and (ii) any claims which has been properly asserted pursuant to
Section 7.1 prior to the expiration of the survival period, shall survive until
such claim is finally resolved and satisfied.  The covenants contained in this
Agreement shall survive the Closing indefinitely.
 
7.4           Determination and Payment of Claims.
 
(a)           After the giving of any Claim Notice pursuant hereto, the amount
of any Claim for which an Indemnified Party shall be entitled to indemnification
under this Article 7 shall be determined: (i) by the written agreement between
the Indemnified Party and the Indemnifying Party; (ii) by a judgment or decree
of any court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnifying Party shall agree.  All amounts due to
the Indemnified Party as so finally determined shall be paid within five (5)
days after such final determination.
 
(b)           All payments made by the Company to any Indemnified Party pursuant
to Section 7.1(b) shall be treated as an adjustment to the Purchase Price.  The
aggregate amount of any and all Claims payable to Buyer may be recouped and
set-off by Buyer against the Second Payment Amount hereunder, without limiting
any other rights or remedies of Buyer.  In the event that the amount of any
Claim made by Buyer prior to the date on which the Second Payment Amount would
otherwise be due and payable remains unresolved on such date, Buyer shall be
entitled to withhold from the Second Payment Amount an amount equal to the
aggregate amount of all such unresolved Claims, and to recoup and set-off
against such withheld amounts the full amount of such Claims as finally
determined pursuant to Section 7.4(a), without interest.  In the event that the
aggregate amount of all such Claims are finally determined pursuant to Section
7.4(a) to be less than the amount of the Second Payment Amount so withheld by
Buyer, Buyer shall pay the difference to the Company within five (5) Business
Days after such final determination.
 
 
20

--------------------------------------------------------------------------------

 
ARTICLE 8
MISCELLANEOUS
 
8.1           Publicity.  From the date of this Agreement, neither Buyer, on the
one hand, nor the Company or Ernst, on the other hand, shall, without the
written approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that any such Party shall be so obligated by applicable
Law, in which case such Party shall allow the other Parties reasonable time to
comment on such release or announcement and the Parties shall use their
reasonable efforts to cause a mutually agreeable release or announcement to be
issued; provided, however, that the foregoing shall not preclude communications
or disclosures necessary to implement the provisions of this Agreement or to
comply with any Law or any rules and regulations of the Securities and Exchange
Commission.
 
8.2           Expenses.  Except as otherwise provided herein, each Party will
pay all costs and expenses incident to its negotiation and preparation of this
Agreement and to its performance and compliance with all agreements and
conditions contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel, accountants,
advisors and consultants; provided, however, such fees and expenses payable by
the Company shall not exceed $42,000 and any legal fees due and payable by the
Company or Ernst in connection with the transactions contemplated by this
Agreement in excess of such amount shall be paid personally by Ernst.
 
8.3           Notices.  All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed given or delivered
(a) when delivered personally, against written receipt, (b) if sent by
registered or certified mail, return receipt requested, postage prepaid, when
received, (c) when delivered by a nationally recognized overnight courier
service, prepaid, or (d) when received by facsimile transmission, if confirmed
by the other means described in clauses (a), (b), or (c), and shall be addressed
as follows:
 
If to the Company, to:
 
Advent Financial Services, LLC
1111 Main Street, Suite 400
Kansas City, Missouri 64105
Attention: Bernard  M. Wilson
Facsimile:  816.569.1843
 
If to Ernst, to:
 
Mark A. Ernst
444 8th Street NW, Apartment 813
Washington, DC 20004
Facsimile:  859.201.6047


 
21

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Sonnenschein Nath & Rosenthal LLP
4520 Main Street, Suite 1100
Kansas City, Missouri 64111
Attention:  James A. Heeter
Facsimile:  816.531.7545


If to Buyer, to:
 
NovaStar Financial, Inc.
2114 Central, Suite 600
Kansas City, Missouri 64108
Attention: W. Lance Anderson
Facsimile:  913.748.8901
 
with a copy to:
 
Bryan Cave LLP
1200 Main Street, Suite 3500
Kansas City, Missouri 64105
Attention: Gregory G. Johnson
Facsimile:  816.855.3227


8.4           Entire Agreement.  This Agreement, including the initial paragraph
and the recitals to this Agreement and all Schedules and Exhibits attached to
this Agreement, each of which are made a part of this Agreement by this
reference, constitutes the entire understanding of the Parties, and supersedes
any prior agreements or understandings, written or oral, between the Parties
with respect to the subject matter of this Agreement.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by all of the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.  No
waiver shall be binding unless executed in writing by the Party making the
waiver.
 
8.5           Limitation on Third Party Benefit.  Except as otherwise expressly
provided in this Agreement with respect to Affiliates of a Party, nothing in
this Agreement is intended or shall be construed to confer upon any Person other
than the Parties hereto any right, remedy or claim under or by reason of this
Agreement.
 
8.6           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
8.7           Succession and Assignment.  This Agreement shall be binding upon,
and inure to the benefit of, the Parties and their representatives, successors
and permitted assigns.  None of the Parties may assign either this Agreement or
any of the rights, interests or obligations hereunder without the prior written
approval of the other Parties; provided, however, that (a) Buyer may assign any
or all of its rights and interests under this Agreement to NovaStar Financial,
Inc. or one of its wholly-owned subsidiaries and (b) Ernst may assign any or all
of his rights and interests under this Agreement the Ernst Trust, provided that
in each of (a) and (b) above no such assignment shall relieve Buyer or Ernst, as
the case may be, from any obligations or liabilities under this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
8.8           Governing Law.  This Agreement and any disputes hereunder shall be
governed by and construed in accordance with the laws of the State of Missouri
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Missouri or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than those of the State of
Missouri.  Each Party hereby consents to the exclusive jurisdiction of the
federal and state courts of the State of Missouri for purposes of any action
that may be brought to enforce any provision of this Agreement.  To the extent
permitted by applicable Law, the Parties hereby waive the right to trial by jury
in any litigation in any court with respect to, in connection with, or arising
out of this Agreement or the other Investment Documents.
 
8.9           Counterparts; Exchange by Electronic Transmission.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but which together shall constitute one and the same instrument.  The
Parties may execute this Agreement and all other agreements, and other documents
contemplated by this Agreement and exchange counterparts of such documents by
means of facsimile transmission or electronic mail and the Parties agree that
the receipt of such executed counterparts shall be binding on such Parties and
shall be construed as originals.
 
8.10           Specific Performance.  Each of the Parties acknowledges and
agrees that the other Parties would be damaged irreparably in the event that any
of the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, each of the Parties
agrees that any other Party shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof in any action instituted in
any court of the United States or any other state thereof having jurisdiction
over the parties in the matter, in addition to any other remedy (including
monetary damages) to which it may be entitled, at law or in equity.
 
8.11           Rules of Construction.  All references to any Law shall be deemed
to include any amendments thereto, and any successor Law, unless the context
otherwise requires. “Including” means “including without limitation” and does
not limit the preceding words or terms.  The word “or” is used in the inclusive
sense of “and/or”.  The singular shall include the plural and vice versa.  Each
word of gender shall include each other word of gender as the context may
require.  References to “Articles” or “Sections” or “Schedules” or “Exhibits”
shall mean Articles or Sections of this Agreement or Schedules or Exhibits
attached to this Agreement, unless otherwise expressly indicated.  The title of
each Article and the headings or titles preceding the text of the Sections are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement.  The Parties have each participated in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
ARTICLE 9
DEFINITIONS
 
9.1           Certain Definitions. As used in this Agreement, the following
terms shall have the respective meanings ascribed to them in this Section:
 
(a)           “Acknowledgement and Consent” has the meaning specified in Section
5.3(b).
 
(b)           “Administrative Services Agreement” has the meaning specified in
Section 5.3(c).
 
(c)           “Adverse Consequences” means all actions, suits, proceedings,
hearings, investigations, charges, claims, injunctions, judgments, orders,
decrees, damages, losses, penalties, costs, amounts paid in settlement and fees,
including court costs and reasonable attorneys’ fees and expenses.
 
(d)           “Affiliate” of any Person means any Person, directly or indirectly
controlling, controlled by or under common control with such Person or related
by blood, marriage or adoption to such Person.
 
(e)           “Amended Operating Agreement” has the meaning specified in Section
5.3(a).
 
(f)            “Business” has the meaning specified in the recitals to this
Agreement.
 
(g)           “Buyer” has the meaning specified in the initial paragraph of this
Agreement.
 
(h)           “Claim” has the meaning specified in Section 7.3(b).
 
(i)            “Closing” has the meaning specified in Section 1.5.
 
(j)            “Closing Date” has the meaning specified in Section 1.5.
 
(k)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(l)            “Company” has the meaning specified in the initial paragraph of
this Agreement.
 
(m)           “Effective Date” has the meaning specified in the initial
paragraph of this Agreement.
 
(n)           “Employment Agreements” has the meaning specified in Section
5.1(f).
 
 
24

--------------------------------------------------------------------------------

 
(o)           “ERISA” means the employee Retirement Income Security Act of 1974,
as amended.
 
(p)           “Ernst” has the meaning specified in the initial paragraph of this
Agreement.
 
(q)           “Ernst Trust” has the meaning specified in the in the recitals to
this Agreement.
 
(r)            “Financial Statements” or “Financial Statement” has the meaning
specified in Section 2.7.
 
(s)           “Governmental Authority” means any U.S. federal, state, local or
foreign court or governmental or regulatory agency or authority.
 
(t)            “Indemnified Party” has the meaning specified in Section 7.3(b).
 
(u)           “Indemnifying Party” has the meaning specified in Section 7.3(b).
 
(v)           “Initial Payment Amount” has the meaning specified in Section
1.2(a).
 
(w)          “Intellectual Property” means, with regard to a Person, all
intellectual property of that Person including (i) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications and patent
disclosures, together with all reissuances, continuations, continuations in
part, revisions, extensions and reexaminations thereof, and statutory invention
registrations; (ii) all trademarks, service marks, trade dress, logos, slogans,
trade names and corporate names and rights in telephone numbers, together with
all abbreviations, translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, and all applications
and registrations and renewals in connection therewith; (iii) all copyrightable
works of authorship, all copyright protection therein and all applications,
registrations and renewals in connection therewith; (iv) all rights in internet
web sites and internet domain names; (v) all mask works and all applications,
registrations and renewals in connection therewith; (vi) all confidential or
proprietary information, including research and development, know how, trade
secrets, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals; (vii) all rights in telephone numbers; (viii) all other property
rights created through intellectual or discovery efforts; and (ix) all copies
and tangible embodiments of any or all of the above (in whatever form or
medium).
 
(x)            “Inventions” has the meaning specified in Section 4.2.
 
(y)           “Investment Documents” mean this Agreement, the agreements and
instruments evidencing the Purchased Interest, the Amended Operating Agreement,
the Employment Agreements, the Pledge Agreement, Acknowledgement and Consent,
the Noncompete Agreement, the Administrative Services Agreement, the Patent
Letter Agreement and each of the other agreements, documents and instruments
expressly contemplated hereby and thereby.
 
 
25

--------------------------------------------------------------------------------

 
(z)           “Knowledge of the Company” means the actual knowledge of Ernst or
the Other Members.
 
(aa)         “Law” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, statute, treaty, code,
ordinance, principle of common law or other law (including any rule, regulation,
plan, injunction, judgment, order, decree, ruling or charge thereunder or
related thereto).
 
(bb)         “Liability” means any liability of any kind, character or
description (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether disputed or
undisputed, whether secured or unsecured, whether joint or several, whether
vested or unvested, whether liquidated or unliquidated, whether due or to become
due, or whether executory, determined, determinable, or otherwise).
 
(cc)         “Lien” means any charge, claim, equitable interest, community or
other marital property interest, security interest, conditional sale agreement,
mortgage, indenture, deed of trust, security agreement, pledge, hypothecation,
option, restriction, encroachment, easement, servitude, right of first refusal,
condition or other lien, encumbrance or defect of title of any kind or nature.
 
(dd)         “Material Adverse Effect” means any effect or change that would be
materially adverse to the business, operations, conditions (financial or
otherwise), operating results or earnings of the Company, the Business, or any
assets of the Company taken as a whole, and no adverse changes, events or
developments arising from the following shall be taken into account in
determining whether there has been a Material Adverse Effect: (a) general
economic conditions; (b) regional, national or international political or social
conditions, including the engagement by the United States of America in
hostilities, whether or not pursuant to a declaration of war; (c) financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index); or (d) changes in applicable
Law.
 
(ee)         “Material Contract” has the meaning specified in Section 2.15(b).
 
(ff)           “Material Disclosure Schedule Change” has the meaning specified
in Section 4.1(f).
 
(gg)         “Membership Interest” means the entire interest of a Person in the
Company, including, without limitation, such Person’s right to vote as a member,
Units, and right to receive profits, losses, distributions or any other economic
benefits from the Company.
 
(hh)         “Noncompete Agreement” has the meaning specified in Section 4.5.
 
(ii)           “Other Members” has the meaning specified in the recitals to this
Agreement.
 
 
26

--------------------------------------------------------------------------------

 
(jj)           “Party” or “Parties” has the meaning specified in the initial
paragraph of this Agreement.
 
(kk)         “Patent Letter Agreement” has the meaning specified in Section
5.3(d).
 
(ll)           “Person” means an individual, a corporation, a partnership, a
limited liability company or partnership, an association, Governmental
Authority, a trust or other entity or organization.
 
(mm)       “Pledge Agreement” has the meaning specified in Section 4.5.
 
(nn)         “Purchase Price” has the meaning specified in Section 1.2.
 
(oo)         “Purchased Interest” has the meaning specified in Section 1.1.
 
(pp)         “Redemption Option” has the meaning specified in Section 4.4.
 
(qq)         “Second Payment Amount” has the meaning specified in Section
1.2(b).
 
(rr)           “Securities Act” means the Securities Act of 1933, as amended,
and all rules and regulations promulgated thereunder.
 
(ss)         “Tax Returns” has the meaning specified in Section 2.19(a).
 
(tt)           “Taxes” means all federal, state, local or foreign income, gross
receipts, license, employment, payroll, withholding, Social Security (or
similar), unemployment, severance, premium, disability, excise, value-added,
accumulated earnings, windfall profit, net worth, alternative or add-on minimum,
estimated, sales, use, transfer, registration, real property, stamp,
environmental (including taxes under Code §59A), personal property, use and
occupancy, business and occupation, maritime, mercantile, tariff, custom, duty,
capital stock, franchise, gift or estate and all other taxes, fees, assessments,
levies, tariffs, charges or duties of any kind, character, nature or
description, including any interest, penalties or additions thereto.
 
(uu)         “Threshold” has the meaning specified in Section 7.1(a).
 
(vv)         “Triggering Metrics” has the meaning specified in Section 1.2(b).
 
(ww)        “Unit” means a unit of ownership representing Membership Interests,
which shall not be independent of the Membership Interests represented thereby.
 
[Remainder of page intentionally left blank; signature page follows.]
 
 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
BUYER:
NOVASTAR FINANCIAL, INC.
                         
By:
         
Rodney Schwatken, Chief Financial Officer
                                     
COMPANY:
ADVENT FINANCIAL, LLC
                         
By:
         
Mark A. Ernst, Member
                                           
ERNST:
        
Mark A. Ernst, Individually
 





 
 
28

--------------------------------------------------------------------------------

 


 
EXHIBIT A
TO
SECURITIES PURCHASE AGREEMENT
 
MEMBERS FOLLOWING PURCHASE
 
Members’ names, Units and Membership Interests immediately following the
Closing:
 
MEMBER
UNITS
MEMBERSHIP INTEREST
NovaStar Financial, Inc.
70
70.00%
Mark A. Ernst/Ernst Trust
14
14.00%
Bernard M. Wilson
6.75
6.75%
John W. Thompson
6.75
6.75%
Bernard E. Amyot
2.5
2.5%
TOTAL   
100
100.00%



 


 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO
SECURITIES PURCHASE AGREEMENT
 
TRIGGERING METRICS DISPUTE RESOLUTION


 
If the Parties are unable to agree by May 30, 2010 (or such later date as agreed
to by the Parties) whether or not the Company satisfied the Triggering Metrics
by April 30, 2010, then such dispute shall be finally settled by a regional
accounting firm mutually acceptable to them or, if the Parties are unable to
agree on an accounting firm, a regional accounting firm selected by lot (after
excluding any such firm engaged by the Parties or any of their respective
Affiliates) (the “Designated Accounting Firm”).  The determination by the
Designated Accounting Firm of whether or not the Company satisfied the
Triggering Metrics by April 30, 2010 shall be conclusive and binding on the
Parties, absent manifest error or fraud.  The costs of the Designated Accounting
Firm shall be borne by Buyer if the Designated Accounting Firm determines that
the Triggering Metrics have been met and by the Company and Ernst if the
Designated Accounting Firm determines that the Triggering Metrics have not been
met.
 
 
 
 
 
B-1

--------------------------------------------------------------------------------

 